Citation Nr: 1203520	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  04-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from August 1980 to November 1980. 

This matter was last before the Board of Veterans' Appeals (Board) in July 2010, on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The Appellant presented personal testimony at a videoconference hearing before a Veterans Law Judge which was conducted in January 2007. A transcript of the hearing is associated with the claims folders. The Veterans Law Judge who conducted that hearing has retired from the Board and the Appellant was asked in a September 2011 letter whether she wished to have another hearing. As she was advised in that letter, her lack of response is interpreted as indication that she is declining her right to an additional hearing.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Appellant if further action is required on her part.


REMAND

The Board has determined the RO/AMC must provide additional assistance to the Appellant in support of her claim of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression. 

VA's duty to assist includes making an effort to gather records of VA treatment as well as any identified private records. The Appellant indicated in an April 2005 statement that she had received counseling services from a vet center in Albany, New York. In remands dated June 2007 and July 2010, the Board directed the RO/AMC to attempt to obtain those records. However, the claims file does not reflect that steps have been taken to acquire any vet center treatment records. While this case is in remand status, the RO/AMC must take steps to obtain any available vet center records and to associate any newly generated VA treatment records. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also directed in the July 2010 remand that the RO/AMC obtain the service records of the Appellant's alleged assailant. The RO/AMC has not complied with this directive and upon remand must undertake this development. If any information in this regard is obtained, the RO/AMC must comply with all provisions of the Privacy Act to protect the individual's identity.  

A specific VA regulation applies to PTSD claims, alleged to have been caused by personal assault. In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2007); Moreau v. Brown, 9 Vet. App. 389 (1996). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the claimant's service records may corroborate the alleged account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3) . 

VA will not deny such claims without: (1) first advising the claimant that evidence from sources other than her service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. Id.  

The Appellant was afforded an August 2009 VA examination for the purpose of determining whether or not she experienced PTSD as the result of any incident of her service. The examiner determined that she "has sometimes displayed symptoms of PTSD and depression," but opined that neither diagnosis was appropriate "at this interview." In a September 2010 addendum, the examiner stated that if the in-service assault did occur, it could have exacerbated pre-existing mental health symptoms. The opinion is not sufficient for the adjudication of this appeal. 

A claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). In this respect, the Appellant may have had PTSD or service-related depression at some point within one year prior to submission of the claim.

Also, in considering a claim for PTSD, the question of whether the claimant was exposed to a stressor in service is a factual determination and VA adjudicators are not bound to accept a claimant's statements simply because treating medical providers have done so. Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)). 



However, granting a claim of entitlement to service connection for PTSD based on assault requires evidence demonstrating the existence of an alleged stressful event and VA "may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred." See also Patton v. West, 12 Vet. App. 272 (1999) (Observing special development considerations in claims for PTSD based on sexual assault); M21-1, Part III, 5.14(c)(8)and (9) of Section 5.14 which state that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor." The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment." 

The VA examination opinions within the claims file do not clarify whether service records indicate that the alleged incident may have occurred. The opinions also do not clarify whether the Veteran has manifested diagnosable PTSD or other acquired psychiatric disorders at any time in the appellate period. The RO/AMC must return the claims folders to the VA examiner for a clarifying opinion. 38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Afford the Appellant an additional opportunity to submit any information that is not evidenced by the current record, including but not limited to the whereabouts of her alleged assailant. Attempt to retrieve any records pertaining to the alleged assailant, including service personnel or other records including reports of investigation, pre-trial hearings under Article 32 of the Uniform Code of Military Justice, and courts-martial records. If such records are obtained and are relevant to this matter, ensure compliance with the provisions of the Privacy Act in any resulting rating decision. 

a. If the RO/AMC determines that such records cannot be obtained, document all efforts made to obtain such records and advise the Veteran in accordance with the provisions of the VCAA.

b. Inquire if she has received any additional private medical treatment and provide her with the necessary authorizations for the release of any such records - TO SPECIFICALLY INCLUDE RECORDS FROM THE VET CENTER IN ALBANY. Obtain any VA treatment records generated after June 16, 2010. Associate all available treatment notes with the claims folder. If any identified records are unavailable, inform the Appellant and provide her an opportunity to submit any copies in her possession.

2. Contemporaneously with its effort in paragraph 1, above, notify the Appellant pursuant to 38 C.F.R. § 3.304(f)(3) of the evidence from sources other than her service records that may be used to corroborate the alleged account of the stressor incident. 

3. In accordance with 38 C.F.R. § 4.2, return the claims file to the September 2010 examiner (if unavailable, the file must be provided to another physician of suitable background and experience) to provide an opinion as to whether the Appellant has manifested PTSD or other acquired psychiatric disability since filing her claim for service connection. If so, the examiner must provide an opinion as to whether any evidence within the claims file reflects behavior changes consistent with a personal assault. The following considerations will govern the review:

a. The claims folder and a copy of this remand will be made available to the reviewer, who must specifically acknowledge receipt and review of these materials in any report generated.

b. Although the reviewer is obligated to review the claims folder, his or her attention is specifically called to the 2010 and 2009 examination reports and the following, including any other information generated as a result of this remand - to specifically include any evidence reflecting behavior changes at the time of the alleged incident:  

(1) The Veteran's high school transcripts;

(2) Service personnel records, including an October 1980 Article 15 for unauthorized fraternization and two (2) November 1980 statements reflecting that she was uncooperative, had difficulty adjusting, made advances toward a chaplain's assistant, and appeared confused about why she was in the military; and  

(3) A March 2003 statement from a family friend.

 c. The reviewer must provide a response with a detailed rationale to the questions of:

(1)  REGARDLESS OF THE LACK OF ANY DOCUMENTATION IN THE CLAIMS FOLDER OF THE ALLEGED ASSAULT, does the evidence indicate that the claimant likely sustained a sexual assault as alleged? 

(2)  Does she have any  psychiatric disability as the result of military service to include depression and/or PTSD?

All clinical findings should be reported in detail.  If the reviewer is unable to state an opinion without resorting to speculation, he or she must so indicate and explain why.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the claim for service connection. The claimant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


